Title: To James Madison from Frederick William Siel, 23 December 1807
From: Siel, Frederick William
To: Madison, James



Sir,
Barcelona 23. December 1807

I have the honor to wait on Your Excellency with an introductory Letter from John Leonard Esquire, American Consul in this Province, in consequence of which I take the Liberty to intrude on Your Excellency’s goodness with a Letter to his Excellency the President of the United States of America.  Your Excellency will thereby perceive that I am a Petitioner for the American Consulate in the City of Dantzig, of which place I am a native & where I intend to repair in the Course of next Year.
Your Excellency will also please to attend that the inclosed petitionary Letter is accompanied with a Attestation from several Citizens of the United States whose Signatures are Certified by said John Leonard Esquire.
I humbly request Your Excellency to lay both my said Supplicatory Letter and the Attestation before His Excellency the President, and if I may be so bold to add to my just mentioned request that of being patronised by Your Excellency my Gratitude for such great favor shall ever be unremitted.
It will not be improper to observe that the Communication between the United States of America & Dantzig is yet in its Infancy, but by the Knowledge of Trade of foreign Countries and of the commercial Spirit of my Countrymen, I have every reason to think that I shall soon Succeed in establishing a lucrative intercourse between the two Countries  Untill then, the Consulate in Dantzig would not afford a Living to a Citizen of the United States, as I am informed that the American Government allows no fixed Salaries to Consuls abroad.  I recommend myself to Your Excellency’s Protection and have the honor to be with high Consideration Sir Your very obedient & most devoted humble Servant

F. W. Siel

